Citation Nr: 1533536	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.

2.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred during active military service and is not presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in June 2011 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records.  The Veteran and his representative submitted lay statements.  The Veteran was also afforded a VA examination December 2012.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology for certain chronic diseases may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for hearing loss, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran contends that his hearing was damaged as a result of his military service and that he presently has hearing loss and tinnitus as a result of his military service.  

Service treatment records include the report of a January 1966 enlistment physical examination.  Generally, service department audiometric readings prior to October 31, 1967 must be converted from ASA units to International Standard Organization (ISO) units.  However, it appears given the findings on the entrance and exit examination (in February 1969) that ISO units were used for both examinations.  The audiometric test at entrance into service revealed puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were 0, 0, 0, and 15 decibels respectively in the right ear; and 0, 0, 0, and 10 decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  The service treatment records show no complaint or treatment for organic ear disorders or ear trauma. 

On a February 1969 audiogram performed at separation puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were 0, 5, 0 and 10 decibels respectively in the right ear; and 0, 0, 0, and 5 decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  These results do not reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385 (2014); see also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  On the corresponding Report of Medical History at discharge, the Veteran specifically denied having any hearing loss or ear trouble.

The Veteran's DD Form 214 shows that his Military Occupational Specialty was Combat Engineer and that worked for eight weeks as a Construction Machine Operator.  He also served in the Republic of Vietnam.  On a December 2012 VA examination report he indicated exposure to noise trauma from heavy equipment and some explosives (mine sweeping).  In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such as Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board concedes that noise exposure is consistent with the Veteran's service. 

After service the Veteran noted on a VA mental examination report in December 2012 that he worked as a mechanic after the military and also worked in construction for 20 years, as well as in concrete.  He retired in 2009 and had not worked since.

The Veteran submitted statements that he has experienced tinnitus since his exposure to acoustic trauma in service, and also contends that his hearing loss is due to his military service.  His representative submitted a link to a study in 2005, Military Noise Report from the Institute of Medicine and noted the effect of noise on young service members.  

VA treatment records show that in February 2009 the Veteran filled out a form where he was to check his current medical problems, which included hearing loss and a section for "other"; and the Veteran noted "none" for current medical problems.  

The Veteran underwent a VA audiology examination performed by an audiologist in December 2012.  Audiological assessment showed that puretone thresholds at 500, 1000, 2000, 3000, 4000 Hertz  were 20, 15, 10, 55, 50 decibels respectively in the right ear, and 25, 10, 20, 40, 90 decibels respectively in the left ear.  These results reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385  (2014).  Maryland CNC word list showed speech recognition scores of 90 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and also found that the Veteran had tinnitus as a symptom of his hearing loss.  The examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale was that while the Veteran had noise exposure in the military from heavy equipment and some explosives, his discharge examination showed that his hearing was normal, and his post-service military history of noise exposure was significant for his occupational endeavors and limited recreational interaction with noise.  

When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In this regard, the December 2012 VA examiner reviewed the relevant records, examined the Veteran, and provided a medical opinion with rationale and reasoned analysis.  While the examiner indicated that the hearing was normal at discharge from service, which by itself would not be sufficient reason to deny the claim, the examiner also noted that the Veteran had noise exposure after service from his occupation.  Even though the audio examination does not specify what the Veteran's jobs were, as noted above, a December 2012 VA mental health examination notes that the Veteran had post-service work experience in construction for 20 years, and also worked as a mechanic and with concrete.  These all presumably involve noise exposure and are the occupations the December 2012 audiologist is presumed to be referring to.  The focus of the examiner's opinion is that whatever caused the hearing loss and tinnitus disabilities happened after service.  The examiner considered the Veteran's competent complaints of tinnitus for many years that was constant but assigned greater weight to the objective findings in service and after service.  

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss and tinnitus.  The record shows that the Veteran has had a hearing loss and tinnitus disability diagnosed since at least 2012.  Thus, a current disability is established.  The Board has considered the Veteran's statements concerning in-service noise exposure and his documented duty assignment.  As noted above, in giving due consideration to the circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  

The Veteran has also reported the onset of tinnitus in service and is certainly competent to testify to such; however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to the extent that the Veteran advances that he had hearing loss and tinnitus in service with continued bilateral hearing loss since separation- to establish both continuity of symptomatology and a nexus between his current hearing loss and active duty- the Board notes that he specifically denied having any hearing loss or ear trouble at his February 1969 separation examination.  He also denied hearing loss or any other problems on a February 2009 VA treatment record.  

The Veteran's representative argued on the February 2013 notice of disagreement that the Veteran was not given a section for complaining about tinnitus at his separation examination.  However, the Veteran denied any ear trouble, which is a general category, in addition to hearing loss.  The Board therefore finds that the Veteran's statement denying any ear trouble and hearing loss, made in the context of the contemporaneous evaluation in 1969 and again in 2009, is more probative than his statements made for compensation purposes years later.  In addition, the Veteran has made conflicting statements as to the onset of his hearing loss and tinnitus disabilities.  He noted on the examination in December 2012 that he could not recall when he first noticed tinnitus; but on his claim that he had experienced tinnitus since he left service.  Therefore, his statements regarding onset of the hearing loss and tinnitus are somewhat unreliable based on the inconsistency in his statements.

Still, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran, is his lay contentions.  While the Veteran may be competent to report symptoms of decreased hearing acuity and tinnitus during or after his military service, the Board finds that his lay contentions regarding the etiology of the current bilateral hearing loss and tinnitus are outweighed by the VA audiologist's opinion that the current hearing loss and tinnitus are not likely to be a result of military service. 

The Veteran's representative referred to a 2005 study conducted by the Institute of Medicine regarding the effects on noise exposure on young service members.  The medical literature noted only raises a possibility of a relationship between the service-connected hearing loss and his noise exposure, and does not show any actual relationship in the Veteran's case.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  

The Board finds that the December 2012 VA audiologist's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included a review of the Veteran's reported in-service and post-service history.  As noted above, the primary basis was that there was no probative evidence that the noise exposure in service caused the Veteran's hearing loss and tinnitus disabilities due to the lack of hearing loss noted at discharge and the Veteran's post-service occupational noise exposure. 

The opinion was supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history reported and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (c)(4). 

The fact that the audiologist's opinion was based, in part, on the fact that hearing acuity was clinically normal when the Veteran left service does not render the opinion inadequate because the specialist, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed the available in-service and post-service medical records, (3) evaluated the in-service and post-service audiogram results, and also (4) provided an alternate theory for the etiology of the hearing loss based on the available clinical evidence (i.e. that the Veteran's hearing loss and tinnitus was due to factors after service).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current bilateral hearing loss and tinnitus to his period of military service.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss and tinnitus is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





							(Continued on the next page)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


